Exhibit 10.49

 

GRAPHIC [g297021kgi001.jpg]

 

March 1, 2013

 

Kurt Hartman

1 Austen Court

Marlboro, NJ 07746

 

Re:  Separation from Optimer Pharmaceuticals, Inc.

 

Dear Mr. Hartman:

 

This letter sets forth the terms and conditions of the separation agreement (the
“Agreement”) that OPTIMER PHARMACEUTICALS, INC. (the “Company”) is offering to
aid in your employment transition.  This Agreement shall be effective as of the
date you sign this Agreement (the “Effective Date”).  As part of this Agreement,
and pursuant to and subject to the terms of the Company’s Amended and Restated
Severance Benefit Plan (the “Severance Plan”), the Company will provide you
certain severance benefits outlined below.  All initially capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Severance Plan.

 

1.                                      SEPARATION DATE.  Your last day of work
with the Company and your employment termination date was February 26, 2013 (the
“Separation Date”).

 

2.                                      BASE SALARY SEVERANCE AND BONUS. 
Pursuant to the Severance Plan and this Agreement, if you sign, date and return
this Agreement to the Company within ten (10) days of the date hereof, and you
comply with your continuing obligations under this Agreement and the Severance
Plan (including your continuing obligations under your Employee Proprietary
Information Agreement), the Company will pay you cash severance in an amount
equivalent to 15 months of your Base Salary (which severance, after adjustment
in respect of two days’ Base Salary previously paid to you, equates to $384,630)
and a cash bonus for 2012 in the amount of $46,500 (the “Base Salary Severance”
and “Bonus,” respectively).  The Base Salary Severance and Bonus will be subject
to standard payroll deductions and withholdings and will be paid to you a lump
sum no later than the second payroll date that occurs after the Company receives
the executed Agreement from you; provided, however, that in no event shall the
Bonus be paid prior to the date on which the Company pays bonuses with respect
to 2012 performance under the Company’s Incentive Compensation Plan to the
Company’s employees.

 

3.                                      EQUITY SUMMARY.

 

(a)                                 Stock Option Summary.  In connection with
your employment, you were granted stock options covering a total of 118,750
shares of the Company’s common stock (the “Options”).  Under the terms of your
stock option agreement and the applicable plan documents, vesting of the Options
ceased as of the Separation Date.  As of the Separation Date, 58,853 shares
subject to the Options have vested and 59,897 shares remain unvested.  However,
pursuant to the Severance Plan, if you sign, date and return this Agreement to
the Company within ten (10) days of the date hereof, and you comply with your
continuing obligations under this Agreement and the Severance Plan (including
your continuing obligations under your Employee Proprietary Information
Agreement), then Company will accelerate vesting of the Options, effective as of
the Separation Date, to provide for vesting of an additional 37,109 shares

 

--------------------------------------------------------------------------------


 

subject to the Options (equal to 15 more months of vesting), which then shall be
exercisable by you (resulting in a total of 95,962 vested shares subject to the
Options).  You have three (3) months from the Separation Date to exercise any
vested portion of the options. All remaining unvested shares shall terminate on
the Separation Date.  Your rights to exercise your vested shares subject to the
Options are governed by the terms of your stock option agreement and the
Company’s applicable Equity Incentive Plan.

 

(b)                                 Restricted Stock Unit Summary. In connection
with your employment, you were granted a restricted stock unit covering a total
of 17,000 shares of common stock of the Company (the “RSU”). Under the terms of
your restricted stock award agreement and the applicable plan documents, vesting
of your RSU ceased as of the Separation Date.  As of the Separation Date, 0
shares were released to you 13,500 were cancelled and 3,500 shares remain
unvested.  However, pursuant to the Severance Plan, if you sign, date and return
this Agreement to the Company within ten (10) days of the date hereof, and you
comply with your continuing obligations under this Agreement and the Severance
Plan (including your continuing obligations under your Employee Proprietary
Information Agreement), then Company will accelerate vesting of the RSU,
effective as of the Separation Date, to provide for vesting of an additional
1,167 shares (equal to 15 more months of vesting), resulting in a total of 1,167
shares that shall then be released to you and 2,333 shares that will remain
unvested and be cancelled. Your rights with respect to any such vested and
unvested shares are governed by the restricted stock award agreement, grant
notice and related plan documents.

 

4.                                      AGREEMENT TO REPAY.  Pursuant to the
letter agreement between you and the Company dated as of the Separation Date
(the “Letter Agreement”), the payments and benefits provided to you pursuant to
Sections 2 and 3 above, and any payment by the Company of COBRA Premiums
pursuant to Section 8 below (collectively, the “Severance Benefits”), are
subject to your agreement to repay the Severance Benefits in the event that it
is finally determined by a court that you engaged in any act for which you would
not be entitled to indemnification under Section 8.1 of the Company’s Amended
and Restated Bylaws.

 

5.                                      ACCRUED SALARY, VACATION AND EMPLOYEE
STOCK PURCHASE PLAN (ESPP) CONTRIBUTIONS FOR CURRENT PERIOD.  You acknowledge
that the Company has paid you all accrued salary, and all accrued and unused
vacation, earned through the Separation Date, subject to standard withholdings
and deductions.  Additionally, you will also be reimbursed for contributions
made in the current period under the Company’s ESPP, if any.  You are entitled
to these payments regardless of whether or not you sign this Agreement.

 

6.                                      EXPENSE REIMBURSEMENT.  Within fifteen
(15) business days following the Separation Date, you agree to submit all final
documented expense reimbursement statements reflecting all business expenses you
incurred prior to and including the Separation Date, if any, for which you seek
reimbursement.  The Company shall reimburse your expenses pursuant to Company
policy and regular business practice.

 

7.                                      OTHER COMPENSATION AND BENEFITS/EQUITY. 
Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional compensation, severance
(pursuant to the Severance Plan or otherwise), bonuses, stock options, stock or
benefits from the Company.

 

--------------------------------------------------------------------------------


 

8.                                      HEALTH INSURANCE/COBRA. To the extent
provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, your health insurance benefits will continue through the end of the
month of your Separation Date (February 28, 2013).  Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  However, if you (i) sign, date and return this
Agreement to the Company within the applicable time-frame, (ii) comply with your
continuing obligations under this Agreement and the Severance Plan (including
your continuing obligations under your Employee Proprietary Information
Agreement, and (iii) timely elect continued group health coverage pursuant to
COBRA, then the Company will pay, as and when due to the insurance carrier or
COBRA administrator (as applicable), the full amount of your COBRA premiums
sufficient to maintain group health insurance coverage in effect as of the
Separation Date for you and your qualified dependants (the “COBRA Premiums”) for
a maximum period of 15 months following the Separation Date (the “COBRA Premiums
Period”).  If the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each month, a cash
payment equal to the applicable COBRA Premiums for that month (including
premiums for you and your eligible dependents who have elected and remain
enrolled in such COBRA coverage), subject to applicable tax withholdings (such
amount, the “Special Cash Payment”), during the COBRA Premiums Period.  If,
during the COBRA Premiums Period, you become eligible for group health insurance
coverage through another employer or otherwise cease to be eligible for COBRA,
the Company’s obligation to pay your COBRA Premiums (or Special Cash Payment)
will terminate.  You are required to immediately notify the Company’s Senior
Vice President of Human Resources in writing if you become eligible for coverage
under a group health plan of a subsequent employer. You will be provided with a
separate notice describing your rights and obligations under COBRA laws on or
after the Separation Date.

 

9.                                      RETURN OF COMPANY PROPERTY.  Pursuant to
the Severance Plan and this Agreement, you will not be entitled to any severance
benefits under the Severance Plan or this Agreement unless and until you return
all Company Property.  For this purpose, “Company Property” means all Company
documents (and all copies thereof) and other Company property which you had in
you possession at any time, including, but not limited to, Company files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, iPads, facsimile machines, mobile telephones, Cisco phones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).  Further, as a
condition to receiving the severance benefits under the Severance Plan and this
Agreement, except for materials that are subject to any existing document
preservation or hold notice, you must not make or retain copies, reproductions
or summaries of any such Company Property, and you agree that you will provide
to the Company any Company Property currently in your possession.

 

10.                               EMPLOYEE PROPRIETARY INFORMATION AGREEMENT. 
You acknowledge your continuing obligation to comply with your Employee
Proprietary Information Agreement, a copy of which is attached hereto as
Exhibit A.

 

--------------------------------------------------------------------------------


 

11.                               CONFIDENTIALITY.  The provisions of this
Agreement shall be held in strictest confidence by you and the Company and shall
not be publicized or disclosed in any manner whatsoever.  Notwithstanding the
prohibition in the preceding sentence: (a) you may disclose this Agreement, in
confidence, to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms.

 

12.                               NONDISPARAGEMENT.  You agree not to disparage
the Company and its officers, directors, employees, shareholders, investors, and
agents, in any manner likely to be harmful to them or their business, business
reputations or personal reputations; provided that you may respond accurately
and fully to any request for information to the extent required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.

 

13.                               NO VOLUNTARY ADVERSE ACTION / COOPERATION. 
You agree that you will not voluntarily provide assistance, information or
advice, directly or indirectly (including through agents or attorneys), to any
person or entity in connection with any proposed or pending litigation,
arbitration, administrative claim, cause of action, or other formal proceeding
of any kind brought against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents, nor shall you induce or
encourage any person or entity to bring any such claims; provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.  You agree to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of your employment by the Company.  Such
cooperation includes, without limitation, making yourself available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions, and trial
testimony.  The Company will reimburse you for reasonable out-of-pocket expenses
you incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs.  You further agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.  In addition, you
acknowledge and reaffirm your continuing obligations to retain certain documents
and information described in those Notices issued to you by the Company on
July 18, 2012, July 19, 2012 and November 13, 2012, which obligations continue
after the Separation Date.  As a convenience to you, the Company has provided
you with additional copies of the July 18, 2012, July 19, 2012 and November 13,
2012 Notices.

 

14.                               RELEASE OF CLAIMS.

 

(a)                                 General Release.  In exchange for the
consideration provided to you under this Agreement and the Severance Plan to
which you would not otherwise be entitled, including but not limited to the
Regular Covered Termination Severance Benefits, you hereby generally and
completely release the Company and its current and former directors, officers,
employees, shareholders, investors, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date you sign this Agreement (collectively, the “Released Claims”).  You
also acknowledge that (i) the consideration given to you in exchange for the
waiver and release in this Agreement is in addition to anything of value to
which you were already entitled; (ii) you have been given sufficient time to
consider this Agreement and to consult an attorney or advisor of your choosing;
and (iii) you are knowingly and voluntarily executing this Agreement waiving and
releasing any claims you may have as of the date you execute it.

 

--------------------------------------------------------------------------------


 

(b)                                 Scope of Release.  The Released Claims
include, but are not limited to: (i) all claims arising out of or in any way
related to your employment with the Company, or the termination of that
employment; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay (pursuant to the Severance Plan or otherwise),
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, claims arising under or based on the Severance Plan); (iv) all
tort claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), the
Genetic Information Nondiscrimination Act, the New Jersey Law Against
Discrimination, and the New Jersey Conscientious Employee Protection Act.

 

(c)                                  Excluded Claims.  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (i) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and (iii) any
claims for breach of this Agreement.  In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
any other government agency, except that you acknowledge and agree that you are
hereby waiving your right to any monetary benefits in connection with any such
claim, charge or proceeding.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.

 

15.                               NO ADMISSIONS.  The parties hereto hereby
acknowledge that this is a compromise settlement of various matters, and it
shall not be construed to be an admission of any liability or obligation by
either party to the other party or to any other person whomsoever.

 

16.                               REPRESENTATIONS.  You hereby represent that
you have been paid all compensation owed for all time worked, you have received
all the leave and leave benefits and protections for which you are eligible
pursuant to FMLA, or any applicable laws or Company policies, and you have not
suffered any work-related injury or illness for which you have not already filed
a workers’ compensation claim.

 

17.                               SECTION 409A.  It is intended that all of the
severance benefits payable under this Agreement and the Severance Plan satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code, as amended (the “Code”), provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions.  If not so exempt, this letter (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A of the Internal Revenue Code, as amended, and the regulations and
other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”), and incorporates by reference all required definitions and
payment terms.  Notwithstanding anything to the contrary set forth herein, any
Severance Benefits provided under Section 2, Section 3 and Section 8 of this
Agreement that constitute “deferred compensation” within the meaning of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively, “Section 409A”) shall not
commence unless and until you have also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h)).  Any payments
made in reliance on Treasury Regulation Section

 

--------------------------------------------------------------------------------


 

1.409A-1(b)(4) will be made not later than March 15 of the year following the
year in which your “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) occurred.  For purposes of Section 409A, your
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.

 

18.                               ENTIRE AGREEMENT.  This Agreement, including
Exhibit A, the Letter Agreement and the Severance Plan together constitute the
complete, final and exclusive embodiment of the entire Agreement between you and
the Company with regard to the subject matter hereof.  This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and supersedes any such promises or
representations.  This Agreement may not be modified except in a writing signed
by you and a duly authorized officer of the Company.  Each party has carefully
read this Agreement, has been afforded the opportunity to be advised of its
meaning and consequences by his or its respective attorneys, and signed the same
of his or its free will.

 

19.                               SUCCESSORS AND ASSIGNS.  This Agreement shall
bind the heirs, personal representatives, successors, assigns, executors, and
administrators of each party, and inures to the benefit of each party, its
agents, directors, officers, employees, servants, heirs, successors and assigns.

 

20.                               SEVERABILITY.  If a court, arbitrator, or
other authority of competent jurisdiction determines that any term or provision
of this Agreement is invalid or unenforceable, in whole or in part, then the
remaining terms and provisions hereof shall be unimpaired, and the invalid or
unenforceable term or provision shall be replaced with a valid and enforceable
term or provision that most accurately represents the parties’ intention with
respect to the invalid or unenforceable term or provision.

 

21.                               AUTHORITY.  You warrant and represent that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein
and that you are duly authorized to give the release granted herein.

 

22.                               COUNTERPARTS.  This Agreement may be executed
in counterparts, each of which shall be deemed to be part of one original, and
facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

 

23.                               SECTION HEADINGS.  The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

If this Agreement is acceptable to you, please sign below and return the fully
signed Agreement to me within ten (10) days of your receipt of this Agreement. 
If you do not sign and return it to the Company within the aforementioned
timeframe, the Company’s offer to enter into this Agreement will expire.

 

--------------------------------------------------------------------------------


 

Let me know if you have any questions.  We wish you the best in your future
endeavors.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

 

Linda E. Amper

Sr. Vice President, Human Resources

 

Attachment: Exhibit A — Employee Proprietary Information Agreement

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS THAT IF KNOWN BY ME, WOULD AFFECT MY DECISION
TO ACCEPT THIS AGREEMENT.

 

 

/s/ Kurt Hartman

 

Dated:

3/2/13

KURT HARTMAN

 

 

 

--------------------------------------------------------------------------------